DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Status of the Claims
In the interest of compact prosecution, Applicant’s submission on 06/28/2022 has been accepted. However, Applicant is reminded of the proper format for amendments to the claims. In this case, claim 19 is improperly identified as “(amended)”, however it should be identified as “(Previously Presented)”. 
Claims 1, 3, 4, 6 and 8-19 are pending; claims 1 is amended; claims 8-18 are withdrawn; and claims 2, 5 and 7 are cancelled. Claims 1, 3, 4, 6 and 19 are examined below.
Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2017/071968, filed 01/20/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites all the same functional groups of claim 1, but then further recites an additional group, “imidazolyl”. Claim 1 is already limited to a group that does not include “imidazolyl” and as such the claim is not proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Chemiluminescence excited photoelectrochemical competitive immunosensing lab-on-paper device using an integrated paper supercapacitor for signal amplification, Sensor and Actuators B, 208, (2015), p. 546-553 in view of MYBIOSOURCE, (2016). MBS2105085 Technical Data Sheet. https://cdn.mybiosource.com/tds/protocol_manuals/800000-9999999/MBS2105085_TDS.pdf (Accessed 03/22/2022) (3 pages) and Tian et al., Synthesis of N-(aminobutyl)-N-(ethylisoluminol) functionalized gold nanomaterials for chemiluminescent bio-probe, Chem. Commun., (2011), 47, p.4959-4961. 
Wang et al. teach an example of a labeled complex for competitive immunoreaction, the complex comprising an antigen (CEA) a marker protein coupled to the antigen (glucose oxidase) to form a labeled-complex and a signal generation substance (ABEI, Applicant’s elected species of isoluminol derivative) coupled with the labeled complex (both ABEI and glucose oxidase are different substances) (see abstract and page 547, end of col. 1 (last paragraph) to col. 2). 
	Wang fails to teach recombinant antigen (Wang teaches CEA, not recombinant CEA).
Wang is also silent as to how CEA and GOx are attached at the AuNPs (fails to explicitly teach covalently attached).
See also MYBIOSOURCE, an example in the art of recombinantly produced CEA which is also commercially available. See MYBIOSOURCE teaching their recombinantly produced CEA as having high stability over time (the reagent shown to be stable, page 1).
However, see Tian similarly to Wang teach ABEI-functionalized gold nanoparticles (page 4959, col. 1, para 2 to col. 2), specifically the reference teaches “directly conjugated with protein” (page 4961, col. 1, first full paragraph).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Wang such to substitute the recombinant CEA of MYBIOSOURCE for the CEA antigen of Wang as an obvious matter of a simple substitution of one known commercially available source protein antigen reagent for assay for another. The prior art contained the base product invention (the labeled complex) as is taught by Wang, further Wang differs only in that the CEA of Wang is not recombinantly produced antigen protein. One having ordinary skill could have substituted one known element for the other suitably equivalent reagent and the results of the substitution would have predictably been that the same, namely would have achieved the same labeled competitive reagent. Further, one having ordinary skill would have additionally found the recombinant CEA of MYBIOSOURCE desirable, and therefore been motivated to make the substitution, as a result of its recognized stability. One having ordinary skill would have a reasonable expectation of success, given that the recombinant CEA would be expected to behave just as the CEA of Wang, namely participate in competition assay, with the added advantages of its additional stability.
It would have been further prima facie obvious to one having ordinary skill in the art that CEA and GOx are covalently coupled when added to the ABEI functionalized gold nanoparticles given that the proteins are directly attached by the chemistry, as is evidenced by the teaching of Tian et al.  
Regarding amendments at claim 1 and also previously recited claim 4, Wang and the cited art is teaching the same marker protein species as that presently claimed (GOx); it would reasonably be expected therefore that the marker have the same functional groups as presently claimed ("Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claims 6 and 19, the combination of the cited art addresses applicant’s elected species (isoluminol derivative).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of MYBIOSOURCE and Tian et al., as applied to claim 1 above, and further in view of AIDs.gov, “FDA approves first rapid diagnostic test to detect both HIV-1 antigen and HIV-1/2 antibodies”, (2013), https://www.hiv.gov/blog/fda-approves-first-rapid-diagnostic-test-to-detect-both-hiv-1-antigen-and-hiv-12-antibodies#:~:text=The%20U.S.%20Food%20and%20Drug,or%20fingerstick%20whole%20blood%20specimens (Accessed 03/22/2022) (3 pages).
	Regarding claim 3, see Wang as cited in detail previously above. Wang’s assay strategy focuses on the quantification mechanism based on the charged of this paper supercapacitor by the photocurrent caused by the ability of the donor to scavenge the photogenerated holes in the valence band of CdS quantum dots (see abstract). Wang’s method/assay is a simple, low-cost and portable system on a microfluidic paper based analytical device capable of picomole level detection (abstract and page 547, col. 1, para 5). 
	However, Wang fails to teach Applicant’s elected species of HIV-1 antigen (claim 3, Applicant’s elected species).
	AIDs.gov teaches detection of HIV-1 antigen permits earlier detection and treatment of HIV-1 infection than is possible by testing for HIV-1 antibodies alone (see page 1, paragraphs 3 and 4).
It would have been prima facie obvious to one having ordinary skill in the art at the time to have modified Wang in order to target HIV-1 antigen (namely, to provide the labeled complex comprising HIV-1 instead of CEA) in order to provide a manner to detect and treat early HIV infection by way of simple, low cost assay. One having ordinary skill in the art would have a reasonable expectation of success performing the modification (modifying to provide the labeled complex comprising HIV-1) considering Wang’s assay system is capable of picomole level detection of a target protein (as is demonstrated for CEA); as such, one would expect the assay capable and applicable for early detection of HIV-1 antigen.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive for the following reasons.
Remarks pages 7-8 Applicant cites support for the amendments to the claims. 
Remarks pages 8-9 Applicant asserts claim 1 invokes an inventive step by the amendments to the claims because even though GOx could be covalently coupled to CEA by indirect binding, Applicant asserts that Wang and Tian neither disclose or taught coupling directly with each other. However, see the cited art, although Wang is silent as to how CEA and GOx are coupled, based on the evidence that is Tian, it is expected that these components are covalently coupled through binding as claimed based on the chemistry (see Tian discussed above).
Applicant argues in the labeled complex of Wang, though GOx is a protein, it is not equivalent to the marker protein of the present application because as amended the claims recite direct covalent coupling with antigen through functional groups on the surface of the marker protein and the antigen. However, as indicated previously, both the marker protein and antigen appear to be coupled consistent the coupling as claimed (see for example Tian as indicated above), and further it does not appear the claimed invention and the prior art are distinct from one another given that the claimed marker protein is a species as claimed (GOx, see claim 1 recites wherein marker protein is HRP, alkaline phosphatase, acid phosphatase, GOx and β-galactoside). The marker protein claimed is not distinct from that taught by the prior art. 
Applicant argues that in Wang, the antigen and marker are expected each weakly bound to the gold nanoparticles respectively, not direct covalent binding to one another. However, given that in Wang, both proteins are added together with the gold nanoparticles, it would be expected that this would result in CEA and GOx having covalent linkages to each other as well. There is no evidence of record to suggest there would not be a covalent attachment between these components (as expected based on their simultaneous addition) as well as with the nanoparticles.
Applicant also argues (remarks page 9) that none of the cited art further teach or disclose that by coupling a marker with a functional group to the free -NH2, -COOH, -SH, -CHO or carbonyl group of an antigen, the conformation of the antigen is maintained, or changed without covering the epitope, thus keeping the immune reactivity of the antigen. However, see as cited above, the components of the complex of the prior art are structurally the same as those presently claimed, and further the prior art need not teach the argued features specific to confirmation and immune reactivity. These arguments are not directed to limitations not recited in the claims, and further are not specific to the structural features of the claimed product, and as such fail to distinguish the product claimed structurally from that of the prior art. There is nothing of record to support or lead one to believe the confirmation and immune reactivity of the antigen of the prior art would not be maintained, rather see discussed in more detail below, based on the disclosure of Wang, the CEA is ready for binding. 
Similarly, Applicant argues the combination of the cited art fails to teach a role of stability of the antigen in the complex. However, a role of stability as argued is not a limitation of the pending claims, and further fails to impart any particularly distinguishing structural feature that would distinguish the claimed complex from that of the prior art cited.
Applicant also argues (remarks page 9), that when some antigen-labeled complexes are under conditions for high temperature, the antigen confirmation is changed, leading to covering of epitopes or decrease/loss of reactivity of the antigen. Applicant asserts that by coupling the marker with a functional group of an antigen, the conformation is maintained, or changed in a way that does not cover the epitope, thus maintaining reactivity. 
However, this argument also fails to establish that the claimed invention is structurally distinct from the complex of the prior art because see Wang, the prior art labeled complex comprises antigen (CEA) that is also intact in terms of its reactivity/exposure of its epitope. See (abstract) Wang is teaching detection of CEA, using the CEA/ABEI-AuNPs-GOx bioconjugates via competitive immunoreaction (page 547, col. 2, para 1). There is nothing to teach or suggest the antigen epitope in the complex taught by the prior art is covered or lost due to a conformational change. 
	Applicant also argues (remarks pages 9-11) that the only active group of ABEI that can be couple with other substance is the NH2, that there are no other active groups that can be covalently attached to the protein. However, this argument fails to persuasively establish that there is no covalent attachment between the GOx and the antigen (which is then also coupled to the nanoparticle).  
	For all of these reasons, Applicant’s arguments are not persuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/       Primary Examiner, Art Unit 1677